     Case 2:18-cv-01113-JAM-JDP Document 15 Filed 10/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES FOR THE USE AND                     No. 2:18-CV-01113-JAM-JDP
      BENEFIT OF COFFMAN SPECIALTIES,
12                                                      ORDER FOR DISMISSAL WITH
      INC. and COFFMAN SPECIALTIES,
                                                        PREJUDICE
13    INC.,

14                         Plaintiff,

15            v.
16    MARTIN BROTHERS CONSTRUCTION
      and FIDELITY AND DEPOSIT
17    COMPANY OF MARYLAND,
18
                           Defendant.
19

20           Pursuant to the Request for Dismissal filed by Plaintiffs, UNITED STATES FOR THE

21   USE AND BENFIT OF COFFMAN SPECIALTIES, INC. and COFFMAN SPECIALTIES,

22   INC., this entire action and all causes of action are dismissed with prejudice.

23

24   DATED: October 13, 2020                          /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
25                                                    UNITED STATES DISTRICT COURT JUDGE
26

27

28
                                                        1
      Order for Dismissal With Prejudice                                         USDC Case: 2:18-cv-01113
